                                 Case 4:18-cr-00014-BMM Document 138 Filed 12/26/18 Page 1 of 1
                                           UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MONTANA
                                                                  TRANSCRIPT DESIGNATION AND ORDERING FORM                                               fnI       ~   lc: lE        ~       Wi      ~.
                                                                                      Pie<ISf: read instructions,                                        ! J...i

 LNAME                                                                                              2. PHONE NUMBER                                 3DAf
                                                                                                                                                   12fu . 1201.8' 2; .-                  Z~;m
 Christopher Weaver                                                                                 212-416-4084
                                                                                                                                                           ~i\T¥Ftr'''i C
 4. MAILING ADDRESS                                                                                 5. E-MAIL ADDRESS                               6. CITY
                                                                                                                                                                                                              un
                                                                                                                                                   NewY~:'                    rof _i:::;     .-..
 1211 Avenue of the Americas                                                                        christopher.weaver@wsj.com
                                                                                                                                                        ~IS !   i\.'ion'~an
 8. ZIP CODE                                                 ~.   JUDGE                              10. CASE NAME                                                 Grc:.: i   '·'"11,,   ,. ,'"   ~f;""



 10036                                                   Morris                                     USAv. Weber
 II. u.s. DISTRICT COURT CASE NUMBER                                                                 12. COURT OF APPEALS CASE NUMBER

 4:18-cr-00014-BMM
 13. ORDER FOR

bAPPEAL                                                o           CRIMINAL                       o CRI~lINAL            JVSTICE ACT              0        BANKRUPTCY


bNON-APPEAL                                            o           CIVIL                          o      IN FOR.\lA PAUPERIS                      0        OTHER - Specify


 14. TRANSCRIPT REQUESTED - Specify portion{s) and date(s} of proeeeding(s) for whlch transcri.pt is requested.


                       PORTIONS                                       DATE(S)       REPORTER                           PORTIONS                          DATE(s)                 REPORTER
                                                                                                                                                                                                          i
      Change of riCK                                                                                     Closing Argument ~ Plaintiff                   9/6/18                Y. Heinze
      Pre-trial P!'IX'cOOing                                                                             Closing Argument. r:>ef.;ndll1lt               9/6/18                Y. Heinze
      Voir Dire                                                                                          Sett:em.ent In.«cucttQllS

      Opening Statement· Plaintiff                                    9/4/18       Y. Heinze             Jury Instnlctiom

      Opening Statement. Defendant                                    9/4/18       y, Heinze             Senl<1'ldng                                                                                      i
      Testimony ~ Specify WILnCS5                                                                        Other " SpecifY
                                                                      9/5/18       Y. Heinze
 Fred Gayton
 DJ Martin                                                           9/5/18        Y. Heinze
 15. ORDER
                                                                                                                                     FORMAT REQUESTED
  CATEGORY
                                ORIGINAL
                        Includes certified copy to dctk            FlRSTCOPY
                                                                                   ADDITIONAL                          Eacb format is billed as a sevarate transcrit"lt cot"lv                            I
                               for t'l>.X)fdi of the Court         to each party     COP!~rt,y
                                                                                   to same                               Paper                           Electronic SpecifY File Fonnat

     30-D.y
    (Ordinary)
                                     IrS!lage                        1,9[:1"        SUe o                 FuU Size         o     A-Z word index
                                                                                                                                                  In
                                                                                                                                                   DASCH
                                                                                                                                                     A-Z word index
                                                                                                                                                                              PDF
                                                                                                                                                                                         0
      14-Day
                                     $i~r                           $rT             StT o                 Full Size        o                      In
                                                                                                                                 A-Z word index DASCIl
                                                                                                                                                  A •Z word index
                                                                                                                                                                              PDF
                                                                                                                                                                                         ~
      7- Day                        'rS!r         e

                                                                     U
                                                                     S.9' $tT                       DFuUSize               o     A-Z word index DASCIl
                                                                                                                                                   DA-Z
                                                                                                                                                                              PDF
                                                                                                                                                                                         0
      }- Day
                                    S5
                                      n·         ge                 SLoge stT                       o     Full SIze        o
                                                                                                                                                    word index


                                                                                                                                 A-Z word index DAscll
                                                                                                                                                  ID
                                                                                                                                                  A •Z word jndex
                                                                                                                                                                              PDF
                                                                                                                                                                                         0
                                                                                                                           o
      DAlLY
                                    SFr                              o
                                                                    51·
                                                                            srT
                                                                            ge



                                                                    5Lf!ere tT"I
                                                                                                    DFuUSize                     A-Z word index DASCII
                                                                                                                                                  !Fi
                                                                                                                                                  A-Z word index
                                                                                                                                                                              PDF
                                                                                                                                                                                         0
     HOURl.Y
                                    SFr                                                             DFullsize              o     A-Z word index
                                                                                                                                                   DASCII
                                                                                                                                                    O-z word index
                                                                                                                                                                              PDF
                                                                                                                                                                                         0
 16. & 17. CERTIfICATE OF SER"1CE. DISTRIBUTION and PAYMENT
                E-file this form with the clerk's office, mall to opposinJ: couDnJ ifthey are not electrl)nic filcn and su'yc the COll...t reporter.
                         If payment is authQrized uruler (lA. complete CJA 24 form throUgh box 15 and allach to this order w-hen e-filing.
                                    Financial arrangements musl be made with the court reporter before iranscript is prepared.

: I certify that this Conn has been served on the COllrt rtporter this dare;                                Attorney signature;



Revised: 4/2/l8
